 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALICIA B.,                         )    NO. CV 18-5084-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )         JUDGMENT
                                        )
14   NANCY A. BERRYHILL, Deputy         )
     Commissioner for Operations,       )
15   Performing duties and functions not)
     reserved to the Commissioner of    )
16   Social Security,                   )
                                        )
17                  Defendant.          )
                                        )
18                                      )

19

20        IT IS HEREBY ADJUDGED that the decision of the Commissioner of

21   the Social Security Administration is reversed in part and the matter

22   is remanded for further administrative action consistent with the

23   Opinion filed concurrently herewith.

24

25             DATED: March 7, 2019.

26

27                                             /s/
                                           CHARLES F. EICK
28                                 UNITED STATES MAGISTRATE JUDGE
